                                                                                  United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                UNITED STATES DISTRICT COURT                           February 12, 2019
                                 SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                   BROWNSVILLE DIVISION

JESUS ROBERTO VILLARREAL,                           §
                                                    §
         Petitioner,                                §
VS.                                                 §   CIVIL ACTION NO. 1:18-CV-145
                                                    §
LORIE DAVIS,                                        §
                                                    §
         Respondent.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         On January 25, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 18).             Petitioner filed timely objections to the Report and

Recommendation. (Doc. 22).

         Having considered de novo the Magistrate Judge’s Report and Recommendation and the

issues raised by Petitioner’s objections, the Court agrees with the analysis and the conclusions

reached by the Magistrate Judge, and ADOPTS the Report and Recommendation. Accordingly,

it is:

         ORDERED that Respondents’ Motion for Summary Judgement (Doc. 16) is GRANTED;

         ORDERED that Petitioner’s Petition for a Writ of Habeas Corpus by a Person in State

Custody pursuant to 28 U.S.C. § 2254 is DISMISSED; and

         ORDERED that a Certificate of Appealability is DENIED.

         The Clerk is ordered to close this case.

         SIGNED this 12th day of February, 2019.


                                                    _________________________________
                                                    Fernando Rodriguez, Jr.
                                                    United States District Judge




1/1
